NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 MACOM TECHNOLOGY SOLUTIONS HOLDINGS,
          INC., NITRONEX, LLC,
            Plaintiffs-Appellants

                           v.

          INFINEON TECHNOLOGIES AG,
                   Defendant

     INFINEON TECHNOLOGIES AMERICAS
              CORPORATION,
              Defendant-Appellee
            ______________________

                      2017-1882
                ______________________

   Appeal from the United States District Court for the
Central District of California in No. 2:16-cv-02859-CAS-
PLA, Judge Christina A. Snyder.
                 ______________________

               Decided: February 7, 2018
                ______________________

   AMANDA TESSAR, Perkins Coie, LLP, Denver, CO,
argued for plaintiffs-appellants. Also represented by
ELIZABETH M. BANZHOFF; DAN L. BAGATELL, Hanover, NH;
DANIEL TYLER KEESE, Portland, OR.
2 MACOM TECHNOLOGY SOLUTIONS v. INFINEON TECHNOLOGIES
                                                  AMERICAS


    DAVID G. WILLE, Baker Botts, LLP, Dallas, TX, argued
for defendant-appellee. Also represented by JEFFERY D.
BAXTER, BRIAN DOUGLAS JOHNSTON.
                ______________________

    Before PROST, Chief Judge, WALLACH and STOLL,
                    Circuit Judges.
PROST, Chief Judge.
    Plaintiffs MACOM Technology Solutions Holdings,
Inc. and Nitronex, LLC (collectively, “MACOM”) sought
and obtained a preliminary injunction against defendant
Infineon Technologies Americas Corp. (“Infineon”) in the
U.S. District Court for the Central District of California.
The district court’s December 7, 2016 preliminary injunc-
tion declared that Infineon’s termination of an agreement
was ineffective and ordered Infineon to comply with that
agreement. J.A. 50–52 (the “Injunction”). Infineon ap-
pealed the Injunction on several grounds in Case No.
2017-1448 (the “First Appeal”), a companion to this ap-
peal.
    Days before filing its Notice of Appeal in the First Ap-
peal, Infineon moved the district court to modify the
Injunction. On March 6, 2017, while the First Appeal was
pending, the district court ruled for Infineon and modified
the first sentence of the third paragraph of the Injunction.
J.A. 2863, 2865–66 (the “Modified Injunction”). MACOM
appeals the Modified Injunction and argues that (1) the
district court lacked jurisdiction to modify the Injunction
while it was on appeal in the First Appeal; and (2) the
district court’s modification reflected an erroneous inter-
pretation of the agreement.
    We vacated the first sentence of the Injunction’s third
paragraph in the First Appeal. Thus, the issues of
whether the district court had jurisdiction to modify the
Injunction while it was on appeal and whether the district
court’s modification reflected an erroneous interpretation
MACOM TECHNOLOGY SOLUTIONS   v. INFINEON TECHNOLOGIES 3
AMERICAS


of the agreement are moot. 1 We therefore dismiss this
appeal.
                     DISMISSED
                         COSTS
   The parties shall bear their own costs.




   1   See Infineon’s Br. 42 (arguing that vacating the
third paragraph of the Injunction in the First Appeal
would moot this appeal); Oral Argument at 8:19–40,
MACOM Tech. Solutions Holdings, Inc. v. Infineon Techs.
AG (No. 2017-1882), http://www.cafc.uscourts.gov/oral-
argument-recordings (colloquy with MACOM’s counsel
regarding mootness implications of vacating the third
paragraph of the Injunction in the First Appeal).